Case 2:18-cv-03800-MCA-MAH Document 9 Filed 11/02/18 Page 1 of 17 PageID: 134



   Wayne Wei Zhu, Esq.
   Zhu Law Office PLLC
   41-25 Kissena Blvd., Suite 112
   Flushing, NY 11355
   TEL: (718) 353-8380
   FAX: (718) 353-8379

   Attorney for Defendant

                        UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY
   -----------------------------------------------------)
   WENGUI GUO a/k/a MILES KWOK,                           ) Case No.: 18-cv-03800
                                                          )
                          Plaintiff,                      )
                                                          )
                  -against-                               ) DEFENDANT’S
                                                          ) MOTION TO DISMISS
   JUN CHEN a/k/a JONATHAN HO,                            )
                                                          )
                                  Defendant               )
   ----------------------------------------------------- )

            Defendant, JUN CHEN a/k/a JONATHAN HO, moves this Court to

   pursuant to Rule FRCP Rule 12 (b) (4), (5), and (6) (insufficient process,

   insufficient service of process, and failure to state a claim upon which relief

   can be granted), Rule 55 (c), Rule 56 and Rule 60(b) and all other relevant

   rules of the FRCP, to dismiss plaintiff’s complaint.

   Dated: November 2, 2018          Respectfully submitted,

                                    s/Wayne Zhu___
                                     Wayne Wei Zhu, Esq.
                                     Attorney for Defendant
Case 2:18-cv-03800-MCA-MAH Document 9 Filed 11/02/18 Page 2 of 17 PageID: 135




        AFFIRMATION IN SUPPORT OF DEFENDANT’S MOTION TO
                              DISMISS


   I, Wayne Zhu, Esq. affirms and says:

                                 INTRODUCTION


   1.     I am an attorney duly license to practice law and admitted to the bar of

   this Court.

   2.     I make this affirmation under penalites of perjury.

   3.     I am retained by the defendant to appear for this matter.

   4.     I am fully familiar with all the facts and circumstances herein based

   upon my personal contact with the defendant, my review and research of

   facts herein and my review of the docments herein as found in my file in this

   action.

              I. SERVICE WAS IMPROPER

   5.         As stated at length in the Defendant’s motion to set aside the

   default entry, the intended defendant is not named “Jun Chen a/k/a Jonathan

   Ho,” or anything even close to it. The actual defendant who was meant to be

   the target of this action is, upon information and belief, “Chenwen Ho.” He

   appears herein because he used the Chinese name spelled as Chen Jun in

   Twitter.
Case 2:18-cv-03800-MCA-MAH Document 9 Filed 11/02/18 Page 3 of 17 PageID: 136



   6.    The plaintiff tried to prove the Defendant’s identity by submitting

   some social media reports, such as the Twitter. See Plaintiff’s Opposition

   and its Exhibits. These documents are not reliable and have no weight to

   prove the Defendant’s identity.

   7.        Admittedly, if a legal document contains a misspelling that is de

   minimis and does not change the clear meaning of the document, it can be

   overlooked. However, this is not the situation herein.

   8.    The defendant was allegedly was served with a Summons and

   Complaint wherein he was not named as a party.

   9.    The test of whether service is valid is whether a party reasonably

   believes he or she is the named defendant. If not, service is invalid.

   10.   Just because the person that was meant to be sued received legal

   papers at his or her business address cannot yield a finding of proper service.

   What if the name of the person being sued was correct, but the address was

   wrong? That cannot possibly be proper service.

   11.   The reasoning used herein by the plaintiff/movant is without merit.

   Plaintiff posits that he served a non-English speaking defendant with

   completely misnamed documents, but now, seven months later, claims the

   right to a default judgment because the defendant, who has been at best

   improperly served, did not file a timely answer.
Case 2:18-cv-03800-MCA-MAH Document 9 Filed 11/02/18 Page 4 of 17 PageID: 137



   12.   It is therefore prayed that the motion to set aside the default entry, or

   in the alternative set down for a date certain for a “Travis Hearing” to

   determine if the service was proper.


                       II. VACATUR OF THE DEFAULT ENTRY


   13.      In the Opposition to this motion the plaintiff cites U.S. v. Currency

   in Amount of $41,807 More or Less, 795 F. Supp. 540 (E.D.N.Y. 1992) on

   page 5 of its “Memorandum of Law” to support the proposition that there are

   four factors for a court to consider when vacating a default. They are:

         1.Would vacating the default prejudice the plaintiff?

         2. Is there a prima facie defense?

         3.Was there excusable neglect on the part of the defaulting party?

         4. Are there effective alternative sanctions?

   An examination of these four factors make its plain that vacatur of the

   Default Entry herein is appropriate and the motion for summary judgement

   should be denied.

                        There is meritorious prima facia defense


   14.      The Memorandum goes on to argue, “While district courts are

   urged to make explicit findings concerning all of these factors … the

   meritorious factor is considered to be a dispositive “threshold question.”
Case 2:18-cv-03800-MCA-MAH Document 9 Filed 11/02/18 Page 5 of 17 PageID: 138



   (Emphasis added.) This is followed by several paragraphs of argument

   justifying that vacatur is improper because there is no meritorious defense.

   15.       The Defendant vociferously disagrees that if there is no

   meritorious defense. There is a meritorious defense, and it is agreed with the

   Plaintiff that this factor should be dispositive.

   16.       Moreover, the standard for a meritorious defense is quite lenient

   and is considered less than the standard for finding neglect on the part of the

   defaulting party. The existence of a meritorious defense is alone enough to

   set aside the harsh result of a default judgment wherein there is no finding

   on the merits. See National Specialty Insurance Company v. Papa, U.S.

   District Court LEXIS 34047 (U.S.D.C. New Jersey, 2012).

   17.       Furthermore, if a meritorious defense can be show, as herein, the

   plaintiff is not entitled to costs or expenses, absent showing the setting aside

   of the default judgment is prejudicial. There is no such prejudice herein. See

   Hausmann v. Roscher, (2001 Lexis 1097, United States District Court,

   Eastern District of Pennsylvania).

   18.       Even a mere inadvertence to timely answering a complaint is

   ground to set aside a default judgment so long as there is a meritorious

   defense. See International Brotherhood of Electrical Workers Local Union

   313 v. Skaggs, 130 F.R.D. 529(US.D.C. Delaware, 1990).
Case 2:18-cv-03800-MCA-MAH Document 9 Filed 11/02/18 Page 6 of 17 PageID: 139



   19.       Moreover, the Defendant further asserts that the complaint should

   be dismissed because on its face it fails to state a cause of action for

   defamation.

   20.       The presence of a meritorious defense is discussed at length infra.

   However, it must be first pointed out that the plaintiff claims he is a famous

   public figure who has publicly and loudly proclaimed his political views re

   the Chinese Communist Party (CCP). He further claims that he is “…

   supported by more than 100 million people in Mainland China …”

   (paragraph 93 the Complaint) and “… more than 10 million supporters

   outside of China …” (paragraph 95 of the Complaint). It is noted that the

   Complaint is on file with the Court as of March 20, 2018 as Item Number

   One. All references herein will refer to the Complaint on file.

   21.       The plaintiff does not oppose the Plaintiff’s position, but

   arguendo, assumes it is true. The plaintiff avers that he is a public figure

   with a large audience that regularly digests his views about the CCP and

   responds to them. Ergo, he cannot bring this defamation cause of action at

   all and it must be dismissed.

   22.       It is hornbook law, that from the pre-Revolutionary days of Peter

   Zenger until the landmark case of New York Times Co. v. Sullivan, 376

   U.S. 254 (1964) and continuously through to this day, the United States has
Case 2:18-cv-03800-MCA-MAH Document 9 Filed 11/02/18 Page 7 of 17 PageID: 140



   had maintained that it is appropriate and legal to publicly criticize a public

   figure, especially if the criticism was also of a political nature as alleged

   herein. Such criticism is the highest form of protected speech. (See also

   Garrison v. Louisiana, 379 U.S. 64 (1964), Schiavone Construction

   Company v. Time Magazine, 847 F. 2d 1088 (3rd Circuit, 1988) and many,

   many other cases.)

   23.       The Plaintiff claims to be a public figure active in his opposition to

   the CCP. Taking him at his word, he cannot attack someone for slander or

   libel if he believes he was attacked for his opposing political views. Simply

   because he finds attacks on him offensive, does not entitle him to sue for

   slander. Free political speech in a public theater (here on Twitter websites) is

   absolute under the First Amendment to the U.S. Constitution. See Connick

   v. Myers, 461 U.S. 138 (1983) and N.A.A.C.P. v. Claiborne Hardware

   Company, 458 U.S. 886 (1983) and many other cases.

   24.       Even more supportive of this argument is that the Plaintiff has

   sworn in his Complaint that the “Defendant Ho also holds himself out to the

   public as a Chinese pro-democracy activist.” (See paragraph 7 of the

   Complaint, emphasis added.) In other words, the Plaintiff admits that the

   criticism is from a fellow political activist.
Case 2:18-cv-03800-MCA-MAH Document 9 Filed 11/02/18 Page 8 of 17 PageID: 141



   25.       Plainly the Defendant has a prima facia meritorious defense

   because none of his criticism was defamatory. All the comments were

   referable to the Plaintiff’s political views. The allegedly defamatory

   comments were made in a public forum, by a figure in a public forum, and

   was referring to differing views by another public figure about the CCP

   influence and rule of China. Public comment by a public figure about the

   political views of another public figure is protected speech, not subject to

   defamation lawsuits.

   26.       Since this action concerns fair comment of the political views of a

   public figure, there is a meritorious defense. This argument is dispositive in

   support of the vacatur of the judgment.

   27.       Furthermore, even a cursory reading of the complaint herein

   mandates that this action should be dismissed ab initio because the action

   itself is not meritorious.

   28.       The underlying Complaint contains is long and detailed (142

   paragraph in total before the ad damnum paragraphs), but most it is

   irrelevant. Moreover, it is redolent of an ad hominin attack upon the

   Defendant.

   29.   The Plaintiff WENGUI GUO, a/k/a MILE KWOK asserts that he is a

   Chinese political dissident, who “regularly speaks on You Tube and Twitter
Case 2:18-cv-03800-MCA-MAH Document 9 Filed 11/02/18 Page 9 of 17 PageID: 142



   about Chinese politics and human rights issues.” (See the Complaint,

   paragraph “1”.) Further that his “a pioneer” in the “fight for the rule of law,

   human rights, freedom and freedom in China.” (See the Complaint,

   paragraph “2”.)

   30.       The Plaintiff continues that the “fights corruption”; his “actions

   have made an unprecedented impact on the international image and

   credibility of the Community Party of China (CCP)”; “has approximately

   495,000 followers”; “… is the one man who single-handedly challenged the

   CCP…”; and other blatantly false and silly self-aggrandizing statements.

   (See Complaint, “3-6”.)

   31.       Paragraphs 24 through 112 of the Complaint (almost 2/3 of the

   Complaint) contains nothing about any defamation or other attack upon the

   Plaintiff. It is a lengthy and irrelevant hagiography that serves no purpose

   except to extol the supposed virtues of the Plaintiff.

   32.       The only relevant legal issue to be deduced from that part of the

   complaint is where the Plaintiff avows that he is a famous and important

   public figure whose deeds and published views are renowned and respected.

   33.       The Court is respectfully referred to paragraphs 28, 42, 55, 67, 71,

   7576, 88, 92, 93, 97, 101. 103, and 109 of the Complaint. Furthermore, a
Case 2:18-cv-03800-MCA-MAH Document 9 Filed 11/02/18 Page 10 of 17 PageID: 143



    subsection of the Complaint, 81-112 is entitled, “Guo’s Emergence as a

    Preeminent Whistleblower and Critic of Corruption”.

    34.      Based upon the foregoing, there can be no question but that the

    Plaintiff presents himself as an active, important, renowned public figure,

    famous for his political views and actions made in opposition to the CCP.

    35.   Like the Plaintiff, defendant CHENWEN HO opposes the CCP, is

    active in the democracy movement within the Chinese expatriate community

    and is active on Twitter.

    36.      An ongoing and lively internet discussion goes on amongst the

    Chinese dissident community as to what steps should be taken to oppose the

    CCP. Additionally, there are discussions and news about various protests,

    human rights violations, news articles and the actions of the CCP, and how

    to undermine the CCP.

    37.   Many of the dissidents have their own You Tube accounts and Twitter

    accounts. Inevitably there are some disagreements between and amongst the

    persons who read and write these accounts. They are disagreements as to

    what tactics should be used to oppose the CCP.

    38.   However, these disagreements, arguments and other points of view

    are part of the normal give and take. They are political discussion of the
Case 2:18-cv-03800-MCA-MAH Document 9 Filed 11/02/18 Page 11 of 17 PageID: 144



    issues that are being debated. The debates are not malicious ad hominin

    attacks, although they can become quite strident.

    39.    For whatever reason, whenever the position of plaintiff, WENGUI

    GUO a/k/a MILES KWOK, is opposed by another person he takes it

    personally, and immediately believes not that they are not attacking his point

    of view but are attacking him personally. He then sues only so he could

    intimidate the “attacker” into silence.

    40.    This happened in the case of Wengui Guo a/k/a Miles Kwok v.

    Jianbin Yuan (with counterclaims and a third-party action), U.S.D.C.,

    Central District of California, 2018-cv-2276. In that action, as herein, the

    plaintiff brought a spurious lawsuit, claiming that he was wronged. It is only

    one example of the arrogant behavior of the Plaintiff, using his position and

    wealth (which her referred in paragraphs 63-68 of the Complain) to

    intimidate his critics.

    41.    The Plaintiff’s entire action herein is an act of hypocrisy by the

    Plaintiff. He avails himself to make public political and ad hominin attacks,

    yet squeals when someone opposes him, and uses legal action as a club to

    silence his opposition. And yet his holds himself out as a public champion of

    opposition to the CCP, while brooking no opposition to his viewpoint.
Case 2:18-cv-03800-MCA-MAH Document 9 Filed 11/02/18 Page 12 of 17 PageID: 145



    42.   Annexed hereto made a part hereof as Exhibit A are several excerpts

    from the Plaintiff’s Twitter account from February of 2018.They are rife

    with allegations of rumors and plots and attacks on others. Yet there is no

    specific allegation. It would be unjust for the Plaintiff to continue this absurd

    action wherein he is alleging the Defendant of actions but has not quoted a

    single allegation that the Plaintiff allegedly made that can be thought of as

    defamatory, especially considering the Plaintiff’s public position.

    43.   The only words that were supposedly defamatory are found in

    paragraphs 115, 116 and 117 of the Complaint.

    44.   Paragraph 115 of the complaint alleges that on his Twitter account the

    Plaintiff wrote “Wengui Guo tells big lies and little lies.” Without even

    considering whether what was written was true or not, the Plaintiff, who is a

    public figure (by his own reckoning) cannot bring an action if someone

    criticizes or alleges his statements are false. That is fair comment on a public

    opinion that is protected speech and may not be the subject of a defamation

    lawsuit.

    45.     Paragraph 116 alleges that on his Twitter account the Plaintiff wrote

    “that Guo “conspired” to feign an assault on himself.” Again, without even

    considering whether what was written was true or not, the Plaintiff, who is a

    public figure (by his own reckoning) cannot bring an action if someone else
Case 2:18-cv-03800-MCA-MAH Document 9 Filed 11/02/18 Page 13 of 17 PageID: 146



    alleges his statements are false. That is an opinion that was stated and should

    be debated in the public forum. Protected speech is not be the subject of a

    defamation lawsuit.

    46.      Paragraph 117 alleges that “he would feel sorry for (Guo) if (he

    watched him)” and that this was a clear threat of physical harm. This is

    absurd. Any reading that there is a threat of physical harm is ludicrous and

    has no connection to reality.

    47.   Paragraphs “24” through “112” is self-penned hagiography. It has

    nothing to do with the instant action.

    48.      Paragraphs “113” through “117” is a thinly disguised ad hominin

    attack on the defendant.

    49.      Paragraphs “118” through “142” are entitled as four various claims

    of causes of action. However, they are simply more thinly disguised ad

    hominin attacks on the defendant.

    50.   In the first cause of action, paragraph “119” through “121” not only

    claim malice, but that the defendant is little importance because he has

    “only” 9,500 Twitter followers. The plaintiff claim that he must be the voice

    of truth since he has, or at least claims he has, over 495.000 followers on

    Twitter is absurd. No matter how many Twitter followers he may have, other

    persons are obviously entitled to differing opinions.
Case 2:18-cv-03800-MCA-MAH Document 9 Filed 11/02/18 Page 14 of 17 PageID: 147



    51.   In the second and third causes of action the Plaintiff alleges in

    paragraphs “124 and “131” that the defendant accused the plaintiff of rape,

    money laundering, fraud, debauchery and other scandalous accusations. Yet

    throughout the preceding dozens of paragraphs there is not one factual

    allegation of when and where such statements were made. There are only

    generalized accusations of defamation.

    52.   Moreover, even if these allegations exit somewhere, they are still

    protected speech about a public figure.

    53.   The plain reality is that the plaintiff, as shown by his 88 paragraph

    long “biography”, is simply bringing this action for reason that to assuage

    his ego since he has suffered hurt feelings because not everyone in the

    Chinse expatriate community agrees with his political views.

    54.   This entire action is a waste of the court’s valuable time and resources

    because the Plaintiff cannot tolerate any political views that are in opposition

    to this essentially internecine fight.

    55.   So long as there is a meritorious defense, and absent gross negligence,

    justice mandates that a default judgment be set aside in favor of a finding on

    the merits. Tozer v. Charles A. Krause Milling Co, 189 F. 2nd 242 (3rd

    Circuit, 1951).

                Would vacating the default prejudice the plaintiff?
Case 2:18-cv-03800-MCA-MAH Document 9 Filed 11/02/18 Page 15 of 17 PageID: 148



    56.   There is no prejudice to the Plaintiff if the case goes forward. The

    allegations are based upon a Twitter account which still exists and for which

    there are records. Since this case is based entirely on written statements that

    still exist there is not prejudice to the Plaintiff. All the evidence is extant

    and not subject to spoilage.

    57.   Moreover, the Plaintiff argues that the Defendant was served five

    months ago. (page 8 of the Plaintiff’s Memorandum.) Assuming, arguendo,

    that is true, the Plaintiff cannot claim it is prejudiced at this time when it was

    the Plaintiff that let five months (according to the Plaintiff) elapse before

    bringing this motion. It would be unjust to allow the Plaintiff to claim it was

    prejudiced by the passage of time when the Plaintiff itself allowed such

    passage of time. If time were such an important factor he should have

    brought the motion for a Default Judgment months ago.

    58.   The mere passage of time, without more proof of harm does not

    justify the default judgment when the records are clear and obtainable. See

    Dole Fresh Fruit Company v. Delaware Cold Storage, 961 F. Supp 676

    (U.S.D.C. Delaware, 1997).

                            Was there excusable neglect?

    59.   As argued hereinabove, the very name on the complaint was wrong.

    Furthermore, by the admission of the Plaintiff, it has been over five months
Case 2:18-cv-03800-MCA-MAH Document 9 Filed 11/02/18 Page 16 of 17 PageID: 149



    in since the compliant was allegedly served? Surely if the alleged defendant

    receives a document addressed to someone else, and then hears nothing for

    months thereafter, it is understandable that he did not respond. (Please note

    the underlying motion was filed on March 20, 2018 and the Request for a

    Default Judgment was filed October 9, 2018. Hence the actual lapse of time

    was closer to seven months.)

    60.   It was over half a year later, when Defendant received other

    documents requesting a default judgment that he was prompted to respond.

    The failure to respond to a document not even addressed to him is excusable

    neglect.

    61.   However, even if arguendo there was not excusable neglect, the

    presence of a meritorious defense takes precedence and mandates that

    setting aside of the default judgment.

    62.   The case of Wengui Guo a/k/a Miles Kwok v. Jianbin Yuan (with

    counterclaims and a third-party action), U.S.D.C., Central District of

    California, 2018-cv-2276, demonstrates that the Plaintiff is in the habit of

    abusing process in order intimidate those who oppose him.

    63.   In that case, as herein, the Plaintiff brought a case simply because the

    defendant therein politically disagreed with him.
Case 2:18-cv-03800-MCA-MAH Document 9 Filed 11/02/18 Page 17 of 17 PageID: 150



    64.   As stated hereinabove, it is virtual hornbook law that such

    disagreements are protected speech.

    65.   The instant action is on its face fraudulent, only exists as abuse of

    process to intimate the Defendant and is devoid of merit. As discussed

    herein, there is a meritorious defense.

    66.   This action should not only be overturned but dismissed pursuant to

    F.R.C.P. 56.

                                   CONCLUSION

          For the reasons affirmed herein the Default Judgment should be

    stricken, and the entire action should be dismissed with prejudice or in the

    alternative, as there is not prejudice to the Plaintiff, the Defendant should be

    permitted to timely serve and answer with counterclaims, and this court

    should find what other, further and different relief it deems just and proper.



    Dated: Flushing, York
           November 2, 2018
                                     S/ Wayne Zhu
                                     ___________________________
                                     Wayne Wei Zhu, Esq.
                                     Zhu Law Office PLLC
                                     Attorney for the Defendant
                                     41-25 Kissena Blvd., Suite 112
                                     Flushing, NY 11355
                                     TEL: (718) 353-8380
                                     FAX: (718) 353-8379
